IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 226 MAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
NEIGHBOR'S FIRST FEDERAL CREDIT           :
UNION CHECK IN THE AMOUNT OF              :
$76,389.27; $1,659.00 US CURRENCY;        :
RUGER SUPERHAWK.44 MAGNUM, S/N            :
82-85672; REMINGTON 788, S/N              :
6004206; INTRATEC TEC 9                   :
W/MAGAZINE, S/N B6404558;                 :
WINCHESTER 9422, S/N F380992; MAK-        :
90 SPORTER W/HIGH CAPACITY DRUM           :
MAGAZINE, S/N 9345534 AND FLITE           :
KING 20 GAUGE, S/N K-200,                 :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.